By Mr. Justice Thornton :
This was an action brought by the plaintiff in etf* for, who was also plaintiff below, to recover of the' defendant an amount due for ferriage to the plaintiff, who appears to have been in possession of the ferry landing, and necessary water craft, at Center-ville, on the Cahawba river. The proof is, that the defendant, by means of a canoe, which is proven not to.have belonged to the plaintiff, nor to he one of the *24water craft, kept and provided for tire said ferry, crossed the river, and got out on the landing side into one of the plaintiff’s boats. The Judge who tried the cause below, decided that the plaintiff could not recover, in this action, for the ferriage; and in this, which is the only error assigned, we think he did not err. The reason which the Court below gave for this decision, adverse to the plaintiff, is not a matter 'which can be assigned, for error; and therefore, we cannot properly determine, whether that reason be a sound one or not. The restilt was correct,- for thé reason, that from the proof; however the defendant may be liable for invasion of the plaintiff’s franchise, of for trespass done by getting into his ferry boat, he was not responsible for the rate of ferriage allowed by law, as if he had been ferried over the stream in the craft of the plaintiff.
Let the judgment be affirmed.